PER CURIAM.
The order denying appellant’s motion to vacate judgment and sentence under Rule 1.850, Florida Rules of Criminal Procedure, 33 F.S.A. asserting irregularities relating to the venire from which the grand and petit jury were drawn is affirmed on authority of House v. State, 199 So.2d 134 (Fla.App.1967). See also this court’s opinion affirming appellant’s conviction on direct appeal reported in 214 So.2d 750, cert. denied Fla., 222 So.2d 747.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.